Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000968
                                                     10-JAN-2013
                                                     10:45 AM


                         SCPW-12-0000968

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  NATHAN H. SUZUKI, Petitioner,

                               vs.

      BOARD OF PUBLIC ACCOUNTANCY; DEPARTMENT OF COMMERCE
   AND CONSUMER AFFAIRS OF THE STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
 Circuit Judge Browning, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner Nathan H. Suzuki’s

petition for a writ of mandamus, filed on November 1, 2012, and

the documents attached thereto and submitted in support thereof,

it appears that petitioner is not entitled to mandamus relief.

Petitioner has failed to demonstrate that the Board of Public

Accountancy and/or the Department of Commerce and Consumer

Affairs are not performing duties that are owed to him.

Moreover, petitioner can seek further review in the circuit court

and the appellate court, as appropriate.   See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); State ex rel.

Marsland v. Ames, 71 Haw. 304, 306, 788 P.2d 1281, 1283 (1990) (a

writ of mandamus “may not be used to perform the office of an

appeal”); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d

1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).    Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:      Honolulu, Hawai#i, January 10, 2013.

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ R. Mark Browning




                                  2